              Case 2:20-cr-00032-JCC Document 192 Filed 08/13/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR20-0032-JCC-2
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    KALEB COLE,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Trial in this matter is scheduled to
18   commence September 20, 2021 at 9:30 a.m. The Court has a conflicting trial scheduled for that
19   week. Accordingly, trial in this matter is CONTINUED one week to September 27, 2021 at 9:30
20   a.m. The parties are DIRECTED to submit motions in limine, if any, along with proposed joint
21   jury instructions and a proposed joint verdict form, by September 17, 2021. Responses to
22   motions in limine, if any, shall be filed no later than September 21, 2021. The Court will provide
23   oral rulings on the motions in limine the morning of trial. If a pretrial conference is necessary, it
24   will occur at 8:30 a.m. the morning of trial.
25          The parties are further DIRECTED to submit two sets of course-of-trial and end-of-trial
26   jury instructions and a verdict form: one numbered sequentially, with citations, and indicating


     MINUTE ORDER
     CR20-0032-JCC-2
     PAGE - 1
              Case 2:20-cr-00032-JCC Document 192 Filed 08/13/21 Page 2 of 2




 1   whether the instruction is agreed or disputed, and another set without numbering, citations, or

 2   indication whether the instruction is agreed or disputed. The parties should refer to the

 3   instructions in Local Civil Rule 51 for further details about how to prepare and format the jury

 4   instructions. All standard jury instructions should be included. A clean copy of the proposed

 5   instructions and verdict form should also be submitted in Word format to the following e-mail

 6   address: CoughenourOrders@wawd.uscourts.gov. The parties are advised that the Court rarely

 7   departs from the Ninth Circuit’s model instructions.

 8          Prior to trial, the parties are to confer with the courtroom deputy regarding the witness
 9   and exhibit lists. Any amended versions filed subsequent to this meeting should be accompanied
10   by a redlined version sent to the courtroom deputy.
11          For further guidance, the parties should consult the Local Rules and this Court’s website
12   regarding chambers procedures.
13

14          DATED this 13th day of August 2021.
15                                                           Ravi Subramanian
                                                             Clerk of Court
16
                                                             s/Sandra Rawski
17
                                                             Deputy Clerk
18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0032-JCC-2
     PAGE - 2
